Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 1 of 12




                          EXHIBIT O
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 2 of 12
Karine Roushanian                                                                            September 11, 2017
                    Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                      Page 1
   1                          UNITED STATES DISTRICT COURT

   2                          FOR THE DISTRICT OF COLUMBIA

   3

   4     - - - - - - - - - - - - - - - x

   5     AYDER KURTIEV,                                           :

   6                Plaintiff,                                    :     Civil Action Number

   7            vs.                                               :     1:15-cv-1839

   8     JEFFREY SHELL,                                           :

   9     Chair, Broadcasting Board                                :

  10     of Governors,                                            :

  11            Defendant.                                        :

  12     - - - - - - - - - - - - - - - x

  13

  14                        DEPOSITION OF KARINE ROUSHANIAN

  15

  16

  17                                    Arlington, Virginia

  18                                    Monday, September 11, 2017

  19

  20     REPORTED BY:

  21     DONALD R. THACKER

  22




866-928-6509                             Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 3 of 12
Karine Roushanian                                                                            September 11, 2017
                    Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                      Page 2
   1            Deposition of Karine Roushanian, called for

   2     examination pursuant to notice of deposition, on

   3     Monday, September 11, 2017, in Arlington, Virginia,

   4     at the Law offices of McInroy & Rigby, LLP, 2200

   5     Clarendon Boulevard, Suite 1201, at 2:00 p.m.,

   6     before DONALD R. THACKER, Notary Public within and

   7     for the District of Columbia, when were present on

   8     behalf of the respective parties:

   9

  10                    JOHN J. RIGBY, ESQ.

  11                    McInroy & Rigby, LLP

  12                    2200 Clarendon Boulevard, Suite 1201

  13                    Arlington, Virginia 22201

  14                    703-841-1100

  15                    JRIGBY@MCINROYRIGBY.COM

  16                    On behalf of Plaintiff

  17

  18

  19

  20

  21

  22                              - continued -



866-928-6509                             Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 4 of 12
Karine Roushanian                                                                            September 11, 2017
                    Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                      Page 3
   1      APPEARANCES:                 (Continued)
   2

   3                        BRIAN J. FIELD, ESQ.
   4                        US Attorney's Office
   5                        555 Fourth Street, Northwest
   6                        Washington, DC 20530
   7                        202-252-2551                   Fax:         202-252-2599
   8                        brian.field@usdoj.gov
   9                        On behalf of Defendant
  10

  11                        PATRICIA ARMSTRONG HARGRAVE, ESQ.
  12                        Assistant General Counsel
  13                        BBG
  14                        330 Independence Avenue, Southwest
  15                        Room 3349
  16                        Washington, DC 20237
  17                        On behalf of Defendant BBG
  18

  19                        Also Present:
  20                        AYDER KURTIEV, Plaintiff
  21

  22




866-928-6509                             Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 5 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                          Page 4
   1                                      P R O C E E D I N G S

   2     Whereupon,

   3                                          KARINE ROUSHANIAN

   4     was called as a witness and, having first been duly

   5     sworn, was examined and testified as follows:

   6                                              EXAMINATION

   7                          BY MR. RIGBY:

   8                Q         State your name for the record, please.

   9                A         My name is Karine Roushanian.

  10                Q         Tell me just very briefly your education.

  11                A         I was born in Soviet Union, and I went to

  12     a school, a secondary school for ten years which has

  13     Russian and English additional language, and it was

  14     a special school.

  15                          And after that my background is in Iranian

  16     studies, Iranian linguistics and literature.

  17                          After that I went to Aspiren Dura, which

  18     is an advanced degree in Soviet Union, again in

  19     Iranian studies and comparative linguistics.

  20                Q         And what part of the Soviet Union are you

  21     from?

  22                A         I am from Armenia.



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 6 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 26
   1     couple of minutes she started talking, she said, you

   2     wouldn't believe what happened.

   3                Q         Let me give you a document you tell me if

   4     it's accurate, tell me about it.

   5                A         If you want the whole conversation I can

   6     tell you, if you are asking about the whole

   7     conversation.

   8                Q         Sure, if you want to give that to me now,

   9     I was going to give you a document to remind you.

  10                A         No, I remember, I remember.                               I wasn't sure

  11     which detail you need from me.                                    So she said, she

  12     started with, you won't believe what just happened,

  13     and she said that it was the change of shift,

  14     morning shift into evening shift, and she went to

  15     Mr. Kurtiev's office and Yulia Appel was already

  16     there because she was at the end of her shift, so in

  17     the Service we had that kind of transition.

  18                          So Anna Terterian was the next editor for

  19     the evening shift, so they were discussing how to,

  20     what to transfer from morning shift into evening

  21     shift, what is done, what is not done, or if there

  22     are things to be done differently, or in a special



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 7 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 27
   1     way, there is a special breaking news, or something,

   2     and specifically then that was all discussed in

   3     Mr. Kurtiev's office, and he gave direction.

   4                Q         And as an aside, what languages do you

   5     speak?

   6                A         I speak Armenian, Russian, English and

   7     Persian.

   8                Q         And what languages, if you know, does

   9     Ms. Terterian speak?

  10                A         Russian, English, and I don't know if she

  11     speaks another language.

  12                Q         Where is she from, if you know?

  13                A         I don't know the specifics, I think she is

  14     from former Soviet Union, but her family has I think

  15     traveled, so she was born in one place and then the

  16     education I think was different place, so I may be

  17     wrong if I tell you, it won't be accurate.

  18                Q         Is there anything more that you remember

  19     about that phone conversation?

  20                A         Yes, of course.

  21                Q         Go ahead, continue.

  22                A         So when that, in that, so she told me that



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 8 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 28
   1     she went in and Yulia Appel was already there

   2     talking about how to deal with the news that day,

   3     and it was the time that Mr. Kurtiev had to give the

   4     directions, so the two editors were there to listen

   5     to his guidance.

   6                          So they asked if -- we have specific names

   7     for news, we have CR and CN.                                 CR is

   8     correspondent-recorded, the longer format news, and

   9     CN, which is a shorter format news.                                        So it was, the

  10     conversation was about the proportion of which news

  11     to do more, is it CN or CR.

  12                          So during that conversation so the editors

  13     asked, so should we do more of short news, CN or CR,

  14     and then Mr. Kurtiev has used some language, and,

  15     so, did I describe everything?

  16                Q         Just to make sure I understand.                                    So he

  17     used the bad language as they were having this

  18     discussion about CN and CR?

  19                A         Right.

  20                Q         And what did he say, please continue?

  21                A         So they said do we use more of CN rather

  22     than CR, and Mr. Kurtiev said, if you do so the next



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
   Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 9 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 29
   1     day they, meaning division, will have you in

   2     different poses, and also showed this on the chair.

   3                Q         Did she tell you that, was he speaking in

   4     Russian or English when he said this?

   5                A         In Russian.

   6                Q         She told you that or did you assume that?

   7                A         The whole conversation was in Russian, so

   8     I wouldn't assume.                       If it were in English she would

   9     mention that that part was in English.                                           So, I don't

  10     think that it is in English.

  11                Q         That phrase, was that a phrase you had

  12     ever heard Ms. Terterian use?

  13                A         No.

  14                Q         Had you ever heard it used in the Russian

  15     Service before?

  16                A         No.

  17                Q         Is it a phrase that is used regularly

  18     among Russian speakers these days?

  19                A         I don't understand the question.

  20                Q         Sure.         The phrase that Mr. Kurtiev

  21     allegedly said, is it a phrase that Russian speakers

  22     use regularly?



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
  Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 10 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 30
   1                A         Let me answer as I understand you want my

   2     honest, as I understand I then can answer.                                              The bad

   3     words that are used, is that what you mean or -- it

   4     is not used in normal conversation, it's not used in

   5     the office, so did I answer your question?

   6                Q         Sure, I think you have said you have never

   7     heard it used at the Russian Service yourself;

   8     correct?

   9                A         In the Service?

  10                Q         Yes.

  11                A         No.

  12                Q         Well, I will ask you a question before I

  13     give you this.                   Did you do anything after talking to

  14     Ms. Terterian on the phone?

  15                A         No, I was thinking about that

  16     conversation, I felt very bad for her.

  17                Q         Did you take any notes at the time?

  18                A         No.

  19                Q         Did you tell anyone about the

  20     conversation?

  21                A         That day, no.

  22                Q         Did you tell anyone from the conversation



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
  Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 11 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 31
   1     the next day?

   2                A         Yes.

   3                Q         And who did you tell?

   4                A         I went to work in the morning, and I felt

   5     it's very wrong, and I felt very bad and strong.                                                   So

   6     I went to Elez Biberaj as the head of the division.

   7     I said there is something I want to tell you and it

   8     is very awkward, but I have to tell you this.                                                So I

   9     sat in his office.

  10                Q         And did he then -- what did you tell him?

  11                A         Exactly as I told you.

  12                Q         Did he tell you to put something in

  13     writing?

  14                A         I said should I just leave it like that,

  15     should I talk to HR, or should I write?                                            And he said

  16     as you want, and I said okay, probably I should

  17     write this, if I recall correctly, because we had a

  18     conversation and then the writing.

  19                          (Roushanian Exhibit 2 identified.)

  20                          BY MR. RIGBY:

  21                Q         Giving you Exhibit 2, is this the e-mail

  22     you sent to Mr. Biberaj?



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
  Case 1:15-cv-01839-EGS Document 32-17 Filed 05/15/19 Page 12 of 12
Karine Roushanian                                                                                September 11, 2017
                        Ayder Kurtiev v. Jeffrey Shell, Chair, Broadcasting Board of Governors


                                                                                                         Page 32
   1                A         Yes.

   2                Q         And is the translation correct at the

   3     bottom where you say, If you do so, the next day

   4     when you come in they will have you in different

   5     poses?

   6                A         Uh-huh.

   7                          (Roushanian Exhibit 3 identified.)

   8                          BY MR. RIGBY:

   9                Q         This document that is Exhibit 3, what

  10     caused you to send this e-mail?

  11                A         I thought something is very wrong.

  12                Q         I'm sorry, the e-mail I just gave you.

  13                A         Oh, this one?                 I was asked what -- how --

  14     because the HR, we had HR people, they asked,

  15     English speakers, were asking what does that mean,

  16     so they asked for the translation.

  17                Q         And is this translation correct where you

  18     say, they will have you in different positions?

  19                A         Yes, it's called those positions, I don't

  20     see that much difference.

  21                Q         Is it correct that the word, I'm saying it

  22     very explicitly on the record, fuck is not in this



866-928-6509                                 Ace-Federal Reporters, Inc.                              202-347-3700
